Pee Cueiam.
These proceedings were instituted by Rollins to collect judgment originally recovered by one Jenney and transferred to him. They took substantially the same steps as in the other case against the county of Rio Grande, and for the reasons given in that the plaintiff is entitled, unless the matter be otherwise defended than by the present demurrer, to a judgment directing the mandatory writ to issue. Referring to the other opinion for the reasons on which we rest our conclusions, we reverse and remand ■the cause.

Reversed.